No. 14649
                           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                1980


MAUDE J. WIEDMAN,
                                      Plaintiff and Appellant,

             VS.

TRINITY EVANGELICAL LUTHERAN CHURCH
and THE CITY OF KALISPELL,
                                      Defendants and Respondents.


Appeal from:               District Court of the Eleventh Judicial District,
                           Honorable James M. Salansky, Judge presiding.
Counsel of Record:
     For Appellant:

                 James A. Cumming argued, Columbia Falls, Montana
     For Respondents:
                 Murphy, Robinson, Heckathorn and Phillips, Kalispell,
                  Montana
                 I. James Heckathorn argued, Kalispell, Montana


                                               Submitted:    February 21, 1980
                                                Decided:    $pk 1 -   MQ
         .   .   - .,      '. -
                              ,-
                           p :L,; 4
Filed:   &'      . .. -,
                     I

                    --
                           5.: .-2
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

        Maude Wiedman b r o u g h t t h i s a c t i o n i n t h e E l e v e n t h

J u d i c i a l D i s t r i c t , F l a t h e a d County, t o e s t a b l i s h a n easement

by p r e s c r i p t i o n f o r t h e u s e of c e r t a i n l a n d which a d j o i n e d

her property.            By h e r s u i t s h e a l s o a t t e m p t e d t o e n j o i n t h e

C i t y of K a l i s p e l l and t h e T r i n i t y E v a n g e l i c a l L u t h e r a n

Church from implementing a s p e c i a l improvement d i s t r i c t p l a n

f o r i n s t a l l a t i o n o f c u r b s and g u t t e r s a l o n g Washington

S t r e e t i n K a l i s p e l l without c u t t i n g a curb a t the entrance

t o p r o p e r t i e s s h e had used f o r a c c e s s f o r y e a r s .

        The Honorable James M.                     Salansky held a t r i a l without a

j u r y on t h e i s s u e of whether M s . Wiedman had e s t a b l i s h e d a n

easement by p r e s c r i p t i o n o v e r t h e p r o p e r t y i n q u e s t i o n .

Judge S a l a n s k y found M s . Wiedman's u s e of t h e p r o p e r t y had

been p e r m i s s i v e and concluded t h a t s h e had n o t e s t a b l i s h e d

a n easement by p r e s c r i p t i o n .             Judgment was e n t e r e d a c c o r d -

ingly.       This appeal followed.

        M s . Wiedman and h e r former husband p u r c h a s e d a p a r c e l

o f p r o p e r t y from t h e K a l i s p e l l Townsite Company i n 1934.

The p r o p e r t y w a s l o c a t e d j u s t o u t s i d e t h e c i t y l i m i t s of

K a l i s p e l l on t h e n o r t h w e s t c o r n e r of Washington S t r e e t and

F o u r t h Avenue.       The p r o p e r t y i s marked a s t h e "Weidman

P r o p e r t y " on t h e map below.

                                      SDIWT. AUD

                                      AO'IIYIS~TIOP

                                      BUIWIYOS
         bout     a y e a r a f t e r t h e y purchased t h e p r o p e r t y , M s .

~ i e d m a nand h e r husband w e r e d i v o r c e d and t h e p r o p e r t y w a s

conveyed t o M s . Wiecknun's s o l e ownership.                     She h a s remained

t h e s o l e owner of t h e p r o p e r t y e v e r s i n c e .

        When M s . Weidman and h e r former husband p u r c h a s e d t h e

p r o p e r t y t h e y e x p e c t e d t h e Townsite Company t o e x t e n d F o u r t h

Avenue northward a l o n g t h e e a s t e r n boundary o f t h e p r o p e r t y .

They b u i l t a house on t h e p r o p e r t y o r i e n t e d t o t h e e x p e c t e d

f u t u r e street.      Ms.    Wiedman used t h e w e s t p o r t i o n of t h e

e x p e c t e d e x t e n s i o n o f F o u r t h Avenue i n a manner which a n t i -

cipated i t s l a t e r dedication.               She s i t u a t e d h e r g a r a g e s o

t h a t i t s entrance faced t h e f u t u r e s t r e e t .           Ms.    Wiedman

p a r k e d cars on t h e e x p e c t e d avenue, and when f r i e n d s and

f a m i l y v i s i t e d t h e y parked t h e i r v e h i c l e s on t h e same l o c a -

tion.      T h i s u s e c o n t i n u e d d a i l y from 1934 u n t i l t h e p r e s e n t .

        I t i s over t h i s access route t h a t M s .              Wiedman now

c l a i m s a p r e s c r i p t i v e easement.      The p r o p e r t y i n c l u d e s t h e

w e s t 35 f e e t of what would have been F o u r t h Avenue f o r 75
f e e t n o r t h of Washington S t r e e t a d j a c e n t t o M s . Wiedmanfs

property.        I t i s marked "claimed easement" on t h e map.                          It

s h o u l d b e p o i n t e d o u t t h a t M s . Wiedman d o e s have a d o o r t o

h e r house t h a t f a c e s s o u t h toward Washington S t r e e t .                She

a l s o can g a i n a c c e s s t o her garage v i a an a l l e y running
p a r a l l e l t o h e r p r o p e r t y on t h e w e s t , a l t h o u g h t h i s would

r e q u i r e h e r t o remove some t r e e s and change t h e d o o r on h e r

garage.
        About f i v e y e a r s a f t e r M s . Wiedman purchased h e r prop-

e r t y , t h e Townsite Company d e c i d e d n o t t o d e d i c a t e t h e

e x t e n s i o n of F o u r t h Avenue f o r s t r e e t p u r p o s e s .    t he Company

approached M s . Wiedman w i t h a n o f f e r t o s e l l t h e p r o p e r t y t o

her.     She d i d n o t buy t h e p r o p e r t y , a p p a r e n t l y f e e l i n g no
need t o buy p r o p e r t y t h a t was a p u b l i c s t r e e t .            The Company

subsequently sold the property t o a M r .                         S c o v e l , who l i v e d i n

a home l o c a t e d immediately t o t h e n o r t h of M s . Wiedman's
property      .
        Not l o n g a f t e r M r .     Scovel purchased t h e property, he

and M s . Wiedman had a c o n v e r s a t i o n a b o u t t h e sale of h a l f

t h e property t o Ms.           Wiedman.         Mr.   S c o v e l i s now d e c e a s e d .

M s . Wiedman r e c a l l e d t h e c o n v e r s a t i o n i n a d e p o s i t i o n t a k e n

before t r i a l a s follows:

        "Q.     [Mr. Heckathorn] Who i s t h a t [who owned
        t h e p r o p e r t y b e f o r e T r i n i t y L u t h e r a n Church]?

        "A.    [Ms. Wiedman] Clyde S c o v i l l [ s i c ] . And
        he s a i d h e would n e v e r t r y t o s t o p m e from
        coming i n t h e r e -

       "Q.      H e had it a l l t h e t i m e u n t i l t h e T r i n i t y
       L u t h e r a n Church had g o t i t ?

        "A.       Yes.

       "Q.  And h e s a i d t h a t you c o u l d u s e i t anytime
       you wanted t o ?

        "A.       Yes.

        "Q.       And d i d t h e c h u r c h e v e r s a y you c o u l d n ' t ?

        "A.       No.

        "Q.       They have j u s t l e t you u s e i t , t o o , h a v e n ' t
       they?

        "A.       Yes."

       A t t r i a l Ms.      Wiedman t e s t i f i e d c o n c e r n i n g t h e c o n v e r s a -

t i o n as follows:

       "Q.       [Mr. Heckathorn] And s o he [Mr. S c o v e l ]
       t h e n bought it [ t h e p r o p e r t y i n q u e s t i o n ] and
       he t h e n t o l d you t h a t a s f a r a s he was con-
       c e r n e d you c o u l d u s e t h a t a r e a and he w o u l d n ' t
       a t t e m p t t o s t o p you, i s n ' t t h a t c o r r e c t ?

       "A. [Ms. Wiedman] And h e went on t o say-- I
       d o n ' t remember t h e e x a c t c o n v e r s a t i o n . I sup-
       p o s e i t was t o t h a t e f f e c t . But he s a i d he
       d i d n ' t t h i n k he c o u l d s t o p m e i f he wanted t o .

       "Q.  But anyhow h e conveyed t o you t h a t he d i d n ' t
       want t o t r y t o s t o p you and t h a t you c o u l d go
       ahead and u s e it.
         "A.      I t h i n k he wanted t o , a l l r i g h t , b u t he
         d i d n ' t want t o p u r s u e i t .

         "Q.    Did he i n d i c a t e t h a t you c o u l d c o n t i n u e t o
         u s e i t a s l o n g a s he had i t ?

         "A. W e l l , I used i t a s l o n g a s he had i t and
         I have used i t e v e r s i n c e .

         "Q. A f t e r t h a t d i s c u s s i o n d i d you and he e v e r
        have any f u r t h e r d i s c u s s i o n a b o u t t h a t ?

        "A.   I don't believe we did.             There w a s n o t h i n g
        t o discuss.  H e w o u l d n ' t s e l l m e h a l f of it f o r
        a driveway s o i t w a s dropped.

        "Q.     And t h e n t h e T r i n i t y Church p e o p l e came i n
        and bought i t and, a s I u n d e r s t a n d i t , t h e y j u s t
        bought o u t S c o v i l l ' s [ s i c ] i n t e r e s t and you had
        no c o n t a c t w i t h them and t h e y had no c o n t a c t
        w i t h you.

        "A.      None w h a t s o e v e r . "

        Respondent T r i n i t y E v a n g e l i c a l L u t h e r a n Church pur-

c h a s e d t h e p r o p e r t y o v e r which M s . Wiedman now c l a i m s t h e

easement from M r .           S c o v e l i n 1957.         The c h u r c h c o n s t r u c t e d a n

e l e m e n t a r y s c h o o l on p r o p e r t y a d j a c e n t t o t h e d i s p u t e d

property.         T r i n i t y made l i t t l e u s e of t h e d i s p u t e d p r o p e r t y

a f t e r it w a s acquired.            The c h u r c h now p l a n s t o expand t h e

school f a c i l i t i t e s ,     The p l a n s i n c l u d e e x t e n s i o n of t h e

s c h o o l playground t o u t i l i z e t h e p r o p e r t y o v e r which M s .

Wiedman c l a i m s t h e easement.                I n expanding t h e p l a y g r o u n d ,

T r i n i t y p l a n s t o f e n c e t h e p r o p e r t y and have c u r b i n g i n -

s t a l l e d a l o n g Washington S t r e e t .         The C i t y of K a l i s p e l l

agreed t o i n s t a l l t h e curbing.               Ms.    Wiedman b r o u g h t t h i s

s u i t when t h e C i t y began i n s t a l l i n g c u r b i n g w i t h o u t c u t t i n g

o u t a p o r t i o n o f t h e c u r b t o a l l o w h e r a c c e s s t o t h e prop-

e r t y o v e r which s h e c l a i m s t h e easement.

        The s o l e i s s u e p r e s e n t e d by t h i s c a s e i s whether t h e
D i s t r i c t Court e r r e d i n finding t h a t M s .             Wiedman's u s e of

t h e p r o p e r t y i n q u e s t i o n was p e r m i s s i v e .
         To e s t a b l i s h a p r e s c r i p t i v e easement, t h e p a r t y c l a i m -

i n g t h e easement must show open, n o t o r i o u s , e x c l u s i v e ,

a d v e r s e , c o n t i n u o u s and u n i n t e r r u p t e d u s e of t h e easement

f o r the s t a t u t o r y period.            Medhus v . D u t t e r ( 1 9 7 9 ) ,

       ,
Mont. - 603 P.2d 669, 672, 36 St.Rep.                                   2044, 2047; G a r r e t t

                                         ,
v . J a c k s o n ( 1 9 7 9 ) , - Mont. - 600 P.2d 1177, 1179, 36

St.Rep.         1769, 1771; Hayden v. Snowden ( 1 9 7 8 ) ,                            Mon t   .   -I



576 P.2d 1115, 1117, 35 St.Rep.                         367, 369; T a y l o r v . P e t r a n e k

 ( 1 9 7 7 ) , 1 7 3 Mont. 433, 437, 568 P.2d 120, 122; Harland v .

Anderson ( 1 9 7 6 ) , 169 Mont. 447, 451, 548 P.2d 613, 615.                                      The

c o n t r o v e r s y h e r e c e n t e r s around t h e D i s t r i c t C o u r t ' s f i n d i n g

t h a t M s . Wiedman's u s e of t h e p r o p e r t y i n q u e s t i o n w a s

permissive r a t h e r than adverse. I n Taylor, supra, t h e Court

stated:

        "The l e g a l p r i n c i p l e s g o v e r n i n g d e f e n d a n t s '
        a t t a c k on t h e s u f f i c i e n c y of t h e e v i d e n c e t o
        support the d i s t r i c t c o u r t ' s findings a r e
        c l e a r . Rule 5 2 ( a ) , M.R.Civ.P.,             provides i n
        pertinent part:
         I' I
                ...  F i n d i n g s of f a c t s h a l l n o t be s e t
        a s i d e u n l e s s c l e a r l y e r r o n e o u s , and due re-
        g a r d s h a l l be g i v e n t o t h e o p p o r t u n i t y of
        t h e t r i a l c o u r t t o judge t h e c r e d i b i l i t y of
        t h e witnesses          ..     .'
        " T h i s C o u r t ' s f u n c t i o n on a p p e a l i s s i m p l y
        t o d e t e r m i n e whether t h e r e i s s u b s t a n t i a l
        evidence t o support t h e d i s t r i c t c o u r t ' s
        f i n d i n g s and w i l l n o t r e v e r s e them u n l e s s
        t h e r e i s a clear preponderance of e v i d e n c e
        a g a i n s t them. M e r r i t t v . M e r r i t t , 165 Mont.
1 7 2 , 526 P.2d 1375; F i n l e y v . R u t h e r f o r d ,
        1 5 1 Mont. 488, 4 4 4 P.2d 306."                   173 Mont.
        a t 437, 568 P.2d a t 1 2 2 .

        The e v i d e n c e b e f o r e t h e t r i a l c o u r t t h a t t h e u s e was

p e r m i s s i v e c o n s i s t s m a i n l y o f t h e t e s t i m o n y of M s .   Wiedman

concerning her conversation with M r .                          S c o v e l a b o u t h e r u s e of

t h e property.           In her deposition T r i n i t y Lutheran's attorney

a s k e d M s . Wiedrnan, "And h e [Mr. S c o v e l ] s a i d t h a t you c o u l d

u s e i t [ t h e p r o p e r t y i n q u e s t i o n ] anytime you wanted t o ? "
Ms.       ~ i e d m a nanswered "Yes."           A t t r i a l the church's attorney

a s k e d M s . ~ i e d m a n , "And s o he [ M r .       S c o v e l ] t h e n bought i t

 [ t h e p r o p e r t y i n q u e s t i o n ] and he t h e n t o l d you t h a t a s f a r
a s he w a s concerned you c o u l d u s e t h a t a r e a and he w o u l d n ' t

a t t e m p t t o s t o p you, i s n ' t t h a t c o r r e c t ? "     Ms.    Wiedman

responded,           "And he went on t o say--                I d o n ' t remember t h e

exact conversation.                - suppose - - -o t h a t e f f e c t .
                                   I         i t was t -                                   But

h e t o l d m e h e d i d n ' t t h i n k he c o u l d s t o p m e i f he wanted

to.   "     (Emphasis added. )

          P r e s e n t e d w i t h t h i s t y p e of e v i d e n c e , i t c a n n o t be s a i d

t h e f i n d i n g s of t h e D i s t r i c t C o u r t were c l e a r l y e r r o n e o u s .

T h e r e c e r t a i n l y i s no clear preponderance of t h e e v i d e n c e

a g a i n s t t h e f i n d i n g t h a t t h e u s e of t h e d i s p u t e d p r o p e r t y

w a s permissive.            I n f a c t , t h e testimony i n d i c a t e s M r .       Scovel

d i d i n d e e d g i v e M s . Wiedrnan p e r m i s s i o n t o u s e t h e p r o p e r t y .

W t h e r e f o r e uphold t h e f i n d i n g o f t h e t r i a l c o u r t t h a t M s .
 e

Wiedman's u s e o f t h e d i s p u t e d p r o p e r t y was p e r m i s s i v e .

          When a p a r t y ' s u s e of p r o p e r t y i s p e r m i s s i v e a t i t s

inception, t h e use cannot r i p e n i n t o a p r e s c r i p t i v e r i g h t

u n l e s s t h e r e i s a l a t e r d i s t i n c t a s s e r t i o n of a r i g h t

h o s t i l e t o t h e owner, which i s b r o u g h t t o t h e a t t e n t i o n of

t h e owner, and t h e u s e i s c o n t i n u e d f o r t h e f u l l p r e s c r i p -

t i v e p e r i o d . Medhus, s u p r a , 603 P.2d a t 672, 36 S t - R e p . a t

2047-2048;         T a y l o r , s u p r a , 173 Mont. a t 438, 568 P.2d a t 123;

Wilson v . C h e s t n u t ( 1 9 7 4 ) , 164 Mont. 484, 491, 525 P12d 2 4 ,

27.

          The above d i s c u s s i o n shows t h a t M s . Wiedman's u s e of
t h e disputed property w a s i n i t i a l l y permissive.                      ~ e f o r e er
                                                                                           h

u s e of t h e p r o p e r t y c o u l d become h o s t i l e and e v e n t u a l l y

r i p e n i n t o a p r e s c r i p t i v e r i g h t , M s . Wiedman would have had

t o make some p o s i t i v e a s s e r t i o n of t h e h o s t i l e n a t u r e of h e r
u s e of t h e p r o p e r t y and b r i n g t h e f a c t of h e r h o s t i l e u s e t o

t h e a t t e n t i o n o f t h e owner o f t h e p r o p e r t y .           The r e c o r d i s

t o t a l l y d e v o i d of any s u c h a c t i o n by M s . Wiedman.                   She

t e s t i f i e d t h a t s h e and M r .       S c o v e l d i d n o t d i s c u s s h e r u s e of

t h e p r o p e r t y a f t e r t h e i r c o n v e r s a t i o n i n which he g r a n t e d

her permission t o use t h e property.                           The e v i d e n c e a l s o shows

t h a t M s . Wiedman n e v e r d i s c u s s e d h e r u s e of t h e p r o p e r t y

w i t h t h e owners of T r i n i t y E v a n g e l i c a l L u t h e r a n Church.

         Ms.      Wiedman's u s e o f t h e p r o p e r t y was t h u s p e r m i s s i v e

a t i t s i n c e p t i o n and c o n t i n u e d t o be s o up t o t h e t i m e s h e

i n i t i a t e d t h i s action.          The t r i a l c o u r t t h e r e f o r e c o r r e c t l y

concluded M s . Wiedman d i d n o t g a i n t h e r i g h t t o u s e t h e

d i s p u t e d p r o p e r t y by p r e s c r i p t i o n .   W a f f i r m t h a t conclu-
                                                                e

s i o n on t h i s a p p e a l .




W e concur:
            / #




P
stl
 im
Hono a b l e P e t e r G. M e
t r i c t Judge,               place
of M r . Chief J u s t c e a s w e l l .
Mr. Justice John C. Sheehy dissenting:

     I cannot agree that a person who has used as a drive-

way a strip of land belonging to three other successive
owners over a period of forty five years has not established
open, notorious, exclusive, adverse, continuous, and un-
interrupted use of the easement to establish her prescriptive
right to the continuance of that use.      Medhus v. Dutter
(1979), - Mon t    .      , 603 P.2d 669, 36 St.Rep. 2044, 2047.
     The ground upon which the majority find a permissive
use here is that Mr. Scovel, prior to 1957, had a conversation
with Mrs. Wiedman, which at best is equivocal, and out of
which the court finds a permissive use.      What is ignored here
is that the ownership changed in 1957, and that since that
time, Trinity Evangelical Lutheran Church, although the
ostensible owner of the property, has done nothing in the
face of the continued adverse, notorious and open use of
the driveway by Mrs. Wiedman over what was then the church's
property.   Even if we assume that her use under Scovel was
permissive, there is no presumption of law that continues
such permissive use when the ownership changes hands and there
is no indicia of any kind that the subsequent owner continues
the permission.
     In this case, the prior owner had established a gate
or barrier at the north end of the area over which Mrs.
Weidman claimed an easement.      This is strongly indicative
that the prior owner acquiesced in Mrs. Wiedman's right under
an adverse user.       An owne2s acquiescence in an adverse user
of a driveway across his land without more, does not show
that the use, claimed to be adverse, was in fact permissive.
Dozier v. Krmpotich (1949), 227 Minn. 503, 35 N.W.2d 696.
                                    -9-
     There was no showing in this case that the user was
permissive "in the inception", which is the foundation
requirement for proof of a permissive use.   The majority
has confused "permissive" use in this case with the "acquiescence"
that always accompanies an adverse use.
     ". .
        . The very foundation of a right to an
    easement by prescription is the acquiescence
    by the owner of the servient tenement in the acts
    relied upon to establish such prescriptive right.
    17 Am.Jur., Easements, section 66. It is also
    the rule that, where the user is permissive on the
    part of the owner, there can be no prescriptive
    right, and that, if the user was permissive - -
                                                in its
    inception, it must become adverse to the knowledge
    of the owner of the servient estate before any
    prescriptive rights can arise (citing a case.) It
    must be apparent therefore, that 'acquiescence',
    regardless of what it might mean otherwise, means,
    when used in this connection, passive conduct on the
    part of the owner of the servient estate consisting
    of failure on his part to assert his paramount
    rights against the invasion thereof by the adverse
    user.. .  ." Dozier v. Krmpotich, supra, 35 N.W.2d
    at 699. (Emphasis added.)
    The conversation with Scovel, beg*    long after the
inception of the use of the driveway, and after which Scovel
acted in acquiescence in placing the barrier as he did, shows
that Scovel agreed with plaintiff's claim of right, and
acquiesced in a manner that made his land servient to the
prescriptive right of Mrs. Weidman to her driveway.
     I would reverse.